           Case 1:17-vv-00609-UNJ Document 56 Filed 04/10/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0609V
                                    Filed: February 14, 2019
                                         UNPUBLISHED


    EVANGELINA SALINAS,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Pneumococcal Conjugate Vaccine;
    HUMAN SERVICES,                                          Cellulitis; Sepsis

                       Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On May 5, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered from sepsis as a result of left arm cellulitis
caused by her July 22, 2016 Prevnar 13 pneumococcal conjugate vaccination. Petition
at 1-2. The case was assigned to the Special Processing Unit of the Office of Special
Masters.
        On September 4, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for cellulitis and sepsis. On February 14, 2019, respondent
filed a proffer on award of compensation (“Proffer”) indicating petitioner should be
awarded $45,000.00, as well as $96.05 to satisfy a Medicaid lien. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:17-vv-00609-UNJ Document 56 Filed 04/10/19 Page 2 of 5



on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following compensation, which represents compensation for all damages that
would be available under § 15(a):

    1. A lump sum payment of $45,000.00 in the form of a check payable to
       petitioner, Evangelina Salinas; and

    2. A lump sum payment of $96.05, representing compensation for satisfaction of
       the State of North Carolina Medicaid lien, payable jointly to petitioner and to:

                North Carolina Division of Medical Assistance
                Office of the Controller
                2022 Mail Service Center
                Raleigh, NC 27699-2022
                Case Number: 296151

      Petitioner agrees to endorse this payment to the North Carolina Division of
Medical Assistance.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
             Case 1:17-vv-00609-UNJ Document 56 Filed 04/10/19 Page 3 of 5



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                               )
EVANGELINA SALINAS,                            )
                                               )
                 Petitioner,                   )
                                               )       No. 17-609V (ECF)
v.                                             )       Chief Special Master Dorsey
                                               )
SECRETARY OF HEALTH AND                        )
HUMAN SERVICES,                                )
                                               )
                 Respondent.                   )
                                               )

                RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.        Compensation for Vaccine Injury-Related Items

          On August 31, 2018, respondent filed his Rule 4(c) Report conceding entitlement in the

above-captioned case. Chief Special Master Dorsey issued a Ruling on Entitlement on September

4, 2018, finding that petitioner was entitled to vaccine compensation for cellulitis in her left arm

and sepsis. Based on the evidence of record, respondent proffers that petitioner should be awarded

$45,000.00. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

          Respondent further proffers that petitioner, Evangelina Salinas, should be awarded funds to

satisfy a State of North Carolina Medicaid lien in the amount of $96.05, which represents full

satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the State of

North Carolina may have against any individual as a result of any Medicaid payments that the

State of North Carolina has made to or on behalf of Evangelina Salinas from the date of her

eligibility for benefits through the date of judgment in this case as a result of her vaccine-related

injury suffered on or about July 22, 2016, under Title XIX of the Social Security Act. Petitioner

agrees.

                                                   1
             Case 1:17-vv-00609-UNJ Document 56 Filed 04/10/19 Page 4 of 5



II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through

two lump sum payments as described below:

       (1)      A lump sum payment of $45,000.00 in the form of a check payable to petitioner.1

       (2)      A lump sum payment of $96.05, representing compensation for satisfaction of the
                State of North Carolina Medicaid lien, payable jointly to petitioner and to:

                          North Carolina Division of Medical Assistance
                                     Office of the Controller
                                   2022 Mail Service Center
                                    Raleigh, NC 27699-2022
                                     Case Number: 296151

Petitioner agrees to endorse this payment to the North Carolina Division of Medical Assistance.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Assistant Director
                                                     Torts Branch, Civil Division




1
       Should petitioner die prior to the entry of judgment, respondent reserves the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.
                                                 2
         Case 1:17-vv-00609-UNJ Document 56 Filed 04/10/19 Page 5 of 5



                                           s/Amy P. Kokot
                                           AMY P. KOKOT
                                           Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146
                                           Ben Franklin Station
                                           Washington, DC 20044-0146
                                           Tel: (202) 616-4118

Dated:      February 14, 2019




                                       3
